Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butts (US 20170193975) and Kihara (US 20060188111).
Regarding claim 1, Butts teaches an active road noise control system for a vehicle, the system comprising: 
a noise sensing microphone array (reference microphones 231A and 231B make up a microphone array, Butts, [0035]) configured to generate a multiplicity of noise sense signals (electronic reference signals 271A and 271B, Butts, [0035]) representative of road noise originating from a road noise source in or at the vehicle (sound sources 150 and 160 may be unwanted noise, such as road noise, Butts, [0033]; sound source 150 may correspond to road noise from a lower region of a motor vehicle, Butts, [0040]), the noise sensing microphone array comprising a multiplicity of microphones disposed at a multiplicity of positions (reference microphones 231A and 231B are disposed separate from each other, Butts, [0035]) in or on the vehicle (reference microphone 131 may be located on a door of the automobile, Butts, [0029]); 

an active road noise control filter configured to iteratively and adaptively process the reference signal to provide a noise reducing signal (adaptation filter 131 receives source-separated reference signal 173 and generates electronic correction signal 174, Butts, [0043]; though Butts notes that the source-separated reference signal 173 can be replaced as the identified acoustic input 151 by directional source separated signal 275 if optional step 302 is performed, Butts, [0041]); and 
a loudspeaker arrangement disposed in an interior of the vehicle and configured to generate, from the noise reducing signal, noise reducing sound at a listening position in the interior of the vehicle, the loudspeaker arrangement comprising one or more loudspeakers (acoustic actuator 140, Butts, [0031-0032]).  
Although Butts does not explicitly teach the feature wherein the noise sensing microphone array includes at least three microphones that are arranged in a line or plane, Kihara teaches microphones in a microphone array in three rows and columns in a plane (Kihara, claim 3).
It would have been obvious to use three microphones in a row as disclosed by Kihara since doing so was routine and obvious and would be immediately envisaged by one of ordinary skill in the art based on the teachings of [0036] and [0039] of Butts.

However, it would have been immediately obvious to one of ordinary skill in the art that road noise comes from the part of the wheel that touches the road as a matter of common sense and fact. Accordingly, it would have been obvious to direct the main lobe to a predetermined region of the wheel that is the road noise source since doing so would have been predictable and common sense to one having ordinary skill in the art.
Regarding claim 2, Butts and Kihara teach the system of claim 1, further comprising: an error microphone arrangement configured to pick up sound at or close to the listening position and to provide an error signal representative of the picked-up sound; wherein, the error microphone arrangement comprises one (Butts,[0030]) or more microphones; and the active road noise control filter is further configured to iteratively and adaptively process the reference signal and the error signal to provide the noise reducing signal (adaptive filter, Butts, [0030]). 
Regarding claim 3, Butts and Kihara teach teaches the system of claim 1, further comprising: a headrest disposed in the vicinity of the listening position (head rest, Butts, [0030]);  Page 6 of 10Preliminary Amendment for Docket No. P170216USWOwherein at least one of: one or more loudspeakers (acoustic actuator 140, Butts, [0030], fig 2) of the loudspeaker arrangement and one or more microphones of the error microphone arrangement (error microphone 132, Butts, [0030]) are disposed at, on or in the headrest ((error microphone 132 located in head rest, Butts, [0030]); acoustic actuator 140 may be located in a head rest of a particular seat, Butts, [0032]). 
Regarding claim 4, Butts and Kihara teach the system of claim 1.
Although Butts does not explicitly teach the feature wherein the beamformer is configured to process the multiplicity of noise sense signals so that the sensitivity characteristic comprises at least one additional main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Regarding claim 5, Butts and Kihara teach the system of claim 1.
Although Butts does not explicitly teach the feature further comprising at least one additional beamformer, wherein the at least one additional beamformer is configured to provide in connection with the noise sensing microphone array at least one additional sensitivity characteristic that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Regarding claim 6, Butts and Kihara teach the system of claim 1.
Although Butts does not explicitly teach the feature further comprising at least one additional noise sensing microphone array and at least one additional beamformer, wherein the at least one additional beamformer is configured to provide in connection with the at least one additional noise sensing microphone array at least one additional sensitivity characteristic that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Claims 8 and 15 are each substantially similar to claim 1 and are rejected for the same reasons. 
Claim 9 is substantially similar to claim 2 and is rejected for the same reasons.
Claim 10 is substantially similar to claim 3 and is rejected for the same reasons.
Claim 11 is substantially similar to claim 4 and is rejected for the same reasons.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Chhetri (US 9591404).
Claims 16-18 are all rejected taking Official Notice as being routine and obvious and would be immediately envisaged by one of ordinary skill in the art based on the teachings of [0036] and [0039] of Butts.
These features are clearly well-known and obvious since applicant provides no disclosure on how the array is supposed to yield these results which suggests they must be obvious to one of ordinary skill in the art or not enabled. No enablement rejection is made because they’re inherent and obvious results of beamforming using microphone arrays. Nonetheless, see Chhetri fig 4C with side lobes (Chhetri, col 12, ln 10-20):
FIG. 4C illustrates an example of a multi-lobe two-dimensional beampattern 190. As shown, the beampattern 190 includes a main lobe 191 and side lobes 192, 193, 194, 195, 196. In this example, the main lobe 191 comprises a look direction 191a that extends at an azumuth angle of 0 degrees φ, along the x axis. As shown, signals coming from each of the side lobes 192, 193, 194, 195, 196 are suppressed more than signals from the main lobe 191. As used herein, side lobe refers to any lobe that is not a main lobe, but does not imply direction. For example, each of side lobes 192, 193, 194, 195, and 196 extend in different directions.

All of the features of claims 16-18 are explicitly disclosed by Chhetri; however, they’re well-known in the microphone array beamforming art.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Christoph (US 20160196818).
Regarding claim 7, Butts and Kihara teaches the system of claim 1.
Although Butts and Kihara does not explicitly teach the feature wherein the beamformer is a delay and sum beamformer, Christoph teaches an active noise control/noise cancellation system (Christoph, [0003-0004]) for an automobile (Christoph, fig 2)  wherein a delay and sum beamformer is used (Christoph, [0106], [0122]) and it would have been obvious to use a delay and sum beamformer for the beamformer of Butts since doing so is the use of a known technique to improve a similar system in the same way.
Claim 14 is substantially similar to claim 7 and is rejected for the same reasons.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Mortensen (US 20160196817).
Regarding claim 12, Butts and Kihara teaches the method of claim.
Although Butts does not explicitly teach the feature further comprising processing the multiplicity of noise sense signals representative of road noise occurring in or at a wheel of the vehicle to provide at least one additional sensitivity characteristic that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Furthermore, Mortensen teaches a noise cancellation system where there are multiple wheel well sensors 104 (Mortensen, [0033], fig 1A) and it would have been obvious to one of ordinary skill in the art that the multiple directional beam patterns picking up multiple sound sources 150 and 160 could be picking up multiple wheel wells where 150 and 160 of Butts correspond to two different wheel wells of Mortensen since doing so is the use of a known technique top improve a similar system in the same way.
Regarding claim 13, Butts and Kihara teaches the method of claim 8.
Although Butts and Kihara does not explicitly teach the feature further comprising: picking up noise at a multiplicity of additional positions in or on the vehicle and generating a multiplicity of additional noise sense signals representative of road noise occurring in or at a wheel of the vehicle; and  Page 8 of 10Preliminary Amendment for Docket No. P170216USWOprocessing according to an additional beamforming scheme the multiplicity of additional noise sense signals to generate an additional reference signal and to provide an additional sensitivity characteristic for picking up the noise that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts. 
Furthermore, Mortensen teaches a noise cancellation system where there are multiple wheel well sensors 104 (Mortensen, [0033], fig 1A) and it would have been obvious to one of ordinary skill in the art that the multiple directional beam patterns picking up multiple sound sources 150 and 160 could be picking up multiple wheel wells where 150 and 160 of Butts correspond to two different wheel wells of Mortensen since doing so is the use of a known technique top improve a similar system in the same way.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Bai (US 200900664999).
Regarding claim 19, Butts and Kihara teaches the system of claim 15.
However, Butts and Kihara does not explicitly teach the feature wherein the noise sensing microphone array is arranged in an arch of the wheel and provides the sensitivity characteristic that includes the main lobe and a multiplicity of additional lobes, and wherein the main lobe is directed to only one noise source.
Butts does teach that the directional noise signal can be road noise (Butts, [0040]).
Bai teaches microphones for noise cancellation in wheel wells (Bai, [0032]) and it would have been obvious to aim a microphone array at road noise in the wheel well since doing so is the use of a known technique to improve a similar system in the same way.

Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 11 that Butts’ signals 271A and 271B are somehow contrary to having three microphones in a line. A microphone array must have two or more microphones to beamform in any way. Three microphones would be able to make a sharper beam pattern but 271A and 271B are simply a two microphone array. Therefore, the claimed difference is to add another microphone and the difference is not substantial.
Regarding claim 16-18 applicant’s arguments are not persuasive; however, they are moot in view of Chhetri showing the obvious and well known subject matter of claims 16-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/            Primary Examiner, Art Unit 2651